              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRYSTAL GRIMSLEY, Individually    :
And as Administratrix of the Estate
                                  :
Of Rickie L. Grimsley, Deceased,  :              1:15-cv-1275
                                  :
         Plaintiff,               :              Hon. John E. Jones III
                                  :
     v.                           :
                                  :
THE MANITOWOC COMPANY, INC.       :
MANITOWOC CRANE COMPANIES,        :
LLC, MANITOWOC CRANES, LLC,       :
GROVE U.S., LLC, and KYLE MELLOTT :
                                  :
         Defendants.              :

                                  ORDER

                              January 30, 2019

     Presently before this Court are five motions for summary judgment. In

conformity with the Memorandum issued on today’s date, IT IS HEREBY

ORDERED THAT:

  1. The Amended Motion for Summary Judgment of Plaintiff, Crystal Grimsley,

     (Doc. 106), is DENIED.

  2. The Motion for Summary Judgment of Defendants Grove U.S. LLC and

     Kyle Mellott, (Doc. 98), is GRANTED.

  3. The Motion for Summary Judgment of Defendant The Manitowoc

     Company, Inc., (Doc. 103), is GRANTED.
4. The Motion for Summary Judgment of Defendant Manitowoc Cranes, LLC,

  (Doc. 105), is GRANTED.

5. The Motion for Summary Judgment of Defendant Manitowoc Crane

  Companies, LLC, (Doc. 110), is GRANTED.

6. The Clerk of the Court SHALL CLOSE the file on this case.



                                            s/ John E. Jones III
                                            John E. Jones III
                                            United States District Judge
